Citation Nr: 0410520	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of 
shell fragment wounds (SFW) to the right buttock and thigh, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals of 
SFWs to the right calf and lacerations of the Achilles tendon, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for the residuals of 
SFWs to the left thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for the residuals of 
SFWs to the left calf, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for the residuals of 
fractures to the right third and fourth metatarsals.

6.  Entitlement to a compensable evaluation for the residuals of 
SFWs to the left upper extremity.

7.  Entitlement to a compensable evaluation for the residuals of 
SFWs to the bilateral lower extremities.

8.  Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 1971.  
The veteran's service personnel records reflect that he was 
awarded the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in September 2000, when 
it was remanded for VA examinations to determine the nature and 
extent of the veteran's residuals from his inservice SFWs, 
including his hearing loss.  In October and November 2000, and in 
April 2001, the veteran was afforded additional examinations for 
these service connected disabilities.  However, for reasons 
explained below, the Board finds it must again remand this case.

The veteran testified in July 2000 before a member of the Board 
who is now retired.  A copy of the July 2000 hearing transcript 
issued following the hearing is of record.  In February 2004, the 
Board offered the veteran an opportunity to have a hearing before 
another member of the Board (now Veterans Law Judge), who would be 
able then to participate in this decision pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  In the letter, the Board advised the 
veteran and his representative that if either did not respond 
within 30 days of the letter, the Board would assume the veteran 
did not wish another hearing, and would proceed accordingly.  
Neither the veteran nor his representative responded.  The case is 
now again before the Board.

In April 1999, the veteran submitted a claim for service 
connection for disabilities of bilateral feet, and for the 
residuals of injury to his left tympanic membrane.  A handwritten 
note on the claim suggests that these disabilities are already 
service-connected.  A review of the claims file shows that the 
veteran is service-connected for right metatarsal fracture 
residuals, bilateral hearing loss, and tinnitus only.  Yet, 
private medical X-ray results reflect findings of shrapnel 
retained in the right foot and an old healed fracture of the left 
foot.  Hence, these claims are therefore referred to the RO for 
appropriate action.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.  Notwithstanding, the 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

During the pendency of the veteran's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.

After review of the record now before it, the Board finds that the 
development requested in the September 2000 remand was not 
completed.  The post-remand VA examinations for muscles, dated in 
October 2000, and joints, dated in April 2001, are inadequate for 
purposes of evaluating the veteran's service-connected 
disabilities.  Although the examiner stated he had reviewed the 
claims file in conjunction with the examinations, the examiner 
simply did not provide the requested information.  Nor does the 
examination show that the examiner carefully considered the 
statements of the veteran's private treating physicians in 
assessing the severity of symptoms, or identifying the specific 
nerves, muscles, and/or joints involved.  In addition, the April 
2001 examination for joints concerns mainly the knees, and does 
not discuss other joints that may have been affected by the 
inservice shrapnel wounds.

Moreover, the Board notes that the clinical tests requested in the 
September 2000 remand-in particular, results of X-rays-are still 
not present in the claims folder now before the Board.  The 
examiner notes that in the April 2001 examination that X-rays of 
the right knee show no degenerative bone disease.  However, there 
is no indication in this examination report or the earlier, 
October 2000, report, that X-rays, neurological tests, sensory 
tests or tests for strength and limitation of motion were taken of 
the joints, bones, nerves, and/or muscles affected by the 
inservice shell fragment wound.  In addition, the results of the 
X-rays mentioned in the April 2001 report are not of record.

Furthermore, the Board notes that, although the examiner notes the 
presence of the scars in the October 2000 report, there is no 
examination specifically to determine the nature and extent of 
residual scars.

In addition to the October 2000 and April 2001 examination reports 
being incomplete, there is apparent contradiction in the findings 
that are present in the claims folder overall.  For example, the 
October 2000 report finds minimal symptomatology with no objective 
evidence of deformity; no tenderness, painful motion, or weakness; 
no functional limitation on standing or walking; no joint 
involvement; minimal limitation of function due to pain; and no 
constitutional symptoms.  Yet, in contrast, private medical 
records document and the VA examination conducted for muscles in 
March 1999 document far more serious findings and observations.  :

Finally, the Board notes that March 2001 supplemental statement of 
the case does not reflect that the RO specifically considered 
applicability of 38 C.F.R. § 3.321(b)(1).

Therefore, the Board finds it is necessary to remand the case for 
compliance with the September 2000 Remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Court or Board confers on 
the claimant, as a matter of law, the right to compliance with the 
remand orders).  See also 38 C.F.R. § 3.159(c)(4) (2003).

Additionally, the post-remand VA examinations for ear disease and 
audiology are adequate for the purposes of evaluating the 
veteran's service-connected hearing disabilities.  However, the 
Board notes that it is not clear from the record that the RO has 
given the veteran sufficient notice of the VCAA and the changes in 
law and regulations that have been enacted to effect it, 
particularly as to this issue and the other issues under appeal.

Further, the Board notes that the regulations governing skin 
disabilities were revised, effective on August 30, 2002.  67 Fed. 
Reg. 49590 (July 31, 2002).  The RO has not had the opportunity to 
review the veteran's claim concerning his scars under the new 
criteria, or to give him notice of the new regulations.

The Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal so 
that additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the remaining issues on 
appeal.

2.  The RO should request that the veteran identify all VA and 
non-VA health care providers who have treated the veteran for the 
service connected residuals of SFWs to his right buttock and 
thigh, right calf and Achilles tendon, left thigh, left calf, 
right 3rd and 4th metatarsals, left upper extremity, and bilateral 
lower extremities, including scars, and his bilateral hearing 
loss.  The RO should procure duly executed authorization for the 
release of private medical records.  Furthermore, the appellant 
should be specifically informed as to what portion of evidence he 
is required/expected to submit, and which portion of the evidence 
the VA would attempt to obtain in order to assist the appellant in 
substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veteran's medical records from 
all identified health care providers for treatment accorded him 
for his service connected residuals of SFWs to his right buttock 
and thigh, right calf and Achilles tendon, left thigh, left calf, 
right 3rd and 4th metatarsals, left upper extremity, and bilateral 
lower extremities, including scars, and his bilateral hearing 
loss.  In particular, the RO should request all records of 
treatment accorded the veteran for his service connected residuals 
of SFWs to his right buttock and thigh, right calf and Achilles 
tendon, left thigh, left calf, right 3rd and 4th metatarsals, left 
upper extremity, and bilateral lower extremities, including scars, 
and his bilateral hearing loss by Dr. Vanore and Dr. Blackstock, 
of Gadsden, Alabama; Susan Parker, C.R.N.P, and Ricky G. Deerman, 
M.D., of Rainsville, Alabama; and Dr. Cochran, of Fort Payne, 
Alabama.  The RO should also request all inpatient and outpatient 
records, to include any and all clinical medical records, for 
treatment accorded the veteran at the VA Medical Center (MC) in 
Birmingham, Alabama from his discharge from active service in 1971 
to the present.

4.  When the above development has been completed, the RO should 
make arrangements to afford the veteran VA examinations, by 
appropriate specialists-other than the physician, Dr. Morgan, who 
examined the veteran in October 2000 and April 2001-to determine 
the nature, extent, and etiology of any and all disabilities 
attributable to the inservice SFW, including the service-connected 
residuals of SFWs to his right buttock and thigh, right calf and 
Achilles tendon, left thigh, left calf, right 3rd and 4th 
metatarsals, left upper extremity, and bilateral lower 
extremities, including scars, and his bilateral hearing loss.  All 
indicated tests and studies should be performed.  If other 
examinations by specialists are indicated, they should be 
conducted.  The claims folder, including all newly obtained 
evidence, must be sent to the examiner(s) for review.  The 
examiner(s) should address the following matters.

* Summarize the medical history, including the onset and course, 
of any manifested disabilities attributable to the inservice SFW, 
including the service connected residuals of SFWs to his right 
buttock and thigh, right calf and Achilles tendon, left thigh, 
left calf, right 3rd and 4th metatarsals, left upper extremity, 
and bilateral lower extremities, including scars, and his 
bilateral hearing loss.
* Describe any current symptoms and manifestations attributable to 
the inservice SFW, including the service connected residuals of 
SFWs to his right buttock and thigh, right calf and Achilles 
tendon, left thigh, left calf, right 3rd and 4th metatarsals, left 
upper extremity, and bilateral lower extremities, including scars, 
and his bilateral hearing loss.
* Complete any diagnostic and clinical tests required, and provide 
diagnoses for all orthopedic, neurological, and muscle pathology 
identified that is attributable to the inservice SFW-including, 
but not limited to the right buttock and thigh, right calf and 
Achilles tendon, left thigh, left calf, right 3rd and 4th 
metatarsals, left upper extremity, and bilateral lower 
extremities, including scars, and his bilateral hearing loss.
1. Concerning the claim for an increased evaluation for the 
service connected residuals of SFWs to his right buttock and 
thigh, right calf and Achilles tendon, left thigh, left calf, 
right 3rd and 4th metatarsals, left upper extremity, and bilateral 
lower extremities, including scars, and his bilateral hearing loss 
complete any and all orthopedic, muscle, and neurological 
diagnostic and clinical tests required, to include range of motion 
studies, muscle and nerve testing, and X-rays, and provide 
diagnoses for all pathology identified as follows

        Scars Examination.

a. Describe precise location of the scar.  Draw diagram if 
necessary
b. Photograph all scars in the affected area
c. Give measurement of length and width (at its widest part) of 
all scars
d. State whether there is pain in the scar on examination
e. Note whether any of the scars involve underlying soft tissue 
loss or damage

    Neurological Examination. 

a. Identify any and all neurological pathology and identify each 
nerve that is affected
b. State which symptoms and neuropathy are due to or affected by 
the residuals of service-connected SFWs to the right buttock and 
thigh, right calf and Achilles tendon, left thigh, left calf, 
right 3rd and 4th metatarsals, left upper extremity, and bilateral 
lower extremities

        Orthopedic Examination.

a. Identify any and all muscles affected by the shell fragment 
wound to the right buttock and thigh, right calf and Achilles 
tendon, left thigh, left calf, right 3rd and 4th metatarsals, left 
upper extremity, and bilateral lower extremities.  Identify the 
current impairment to any muscle so damaged.
b. Identify all bony structures affected by the shell fragment 
wound to the right buttock and thigh, right calf and Achilles 
tendon, left thigh, left calf, right 3rd and 4th metatarsals, left 
upper extremity, and bilateral lower extremities.  Identify the 
current impairment to any bony structures so damaged
* In so doing, the examiner is referred to the March 1999 VA 
examination report
* Private medical findings and observations including, but not 
limited to
1. July 2000 X-ray results proffered by Dr. Cochran
2. Dr. Blackstock's July 2000 statement
3. The July 2000 and October 2003 statements by Susan Parker, 
C.R.N.P.
4. Dr. Vanore's April 1999 statement
   DeLuca 

Provide an assessment of functional loss, if any, associated with 
the service connected residuals of SFWs to his right buttock and 
thigh, right calf and Achilles tendon, left thigh, left calf, 
right 3rd and 4th metatarsals, left upper extremity, and bilateral 
lower extremities, including scars, including the presence of 
limitation of motion, limitation of motion due to pain, weakness, 
atrophy, incoordination, excess fatigability, deformity, or other 
functional impairment, pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995).

5.  After receipt of any and all newly acquired evidence, the RO 
should again review the veteran's claims for increased evaluations 
for the residuals of SFW to the right buttock and thigh, the 
residuals of SFWs to the right calf and lacerations of the 
Achilles tendon the residuals of SFWs to the left thigh, the 
residuals of SFWs to the left calf, the residuals of fractures to 
the right third and fourth metatarsals, the residuals of SFWs to 
the left upper extremity, and the residuals of SFWs to the 
bilateral lower extremities, including the scar-including 
consideration of all revised regulations governing the evaluation 
of skin disabilities.  See 67 Fed. Reg. 49590 (July 31, 2002) and 
in consideration of DeLuca, supra-and a compensable evaluation for 
bilateral hearing loss.

If the decision remains in any way adverse to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case, and with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, supra.  The 
veteran is reminded that it is his responsibility to appear for 
any and all scheduled examinations and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





